Stoecklein Law Group, LLP Practice Limited to Federal Securities Columbia Center Telephone:(619) 704-1310 401 West A Street Facsimile:(619) 704-1325 Suite 1150 Email:jrt@slgseclaw.com San Diego, California92101 Web:www.slgseclaw.com November 28, 2012 Mara L. Ransom Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 RE:Online Internet Network, Inc. Your Letter of October 24, 2012 Current Report on Form 8-K Filed October 9, 2012 File No. 000-54607 Dear Ms. Ransom, This correspondence is in response to your letter dated October 24, 2012 in reference to our filing of the Current Report on Form 8-K on October 9, 2012 on behalf of Online Internet Network, Inc., your file number 000-54607. Your Comment: We note that you do not appear to be treating your entry into the Master License and Services Agreement with Infogroup reported in the above-reference current report on Form 8-K as an acquisition od assets. In this regard, we note that you have not provided the information required by Items 2.01 and 9.01 of Form 8-K. Please provide us with your analysis for why you did not trate the Master License and Services Agreement with Infogroup as an asset acquisition. Alternativly, please amend the above-referenced current report to include the disclosure required by Items 2.01 and 9.01(a) and (b) of Form 8-K. Response:Online Internet Network, Inc. (ONIN) is not treating the Master License and Services Agreement with Inforgroup reported in the above-reference Form 8-K as an asset acquisition, because ONIN did not aquire an asset, but rather contracted for potential client “leads.” The company purchased contact information of other business that may or may not be interested in ONIN’s services. The leads provided do not have any value to ONIN other than the potential to sell their services to that lead. The cost associated with this purchase is categorized as a adversiting expense rather than an asset that the company will hold.The Company’s policy is to expense the adversiting costs as they are incurred in accordance with ASC 720-35.This is the first time the Company is purchasing the potential client “leads” and they are unable to reasonably estimate the probable future benefits associated with the leads. 1 Therefore, we do not feel it is necessary to amend the Form 8-K to include the disclosure required by 2.01 and 9.01(a) and (b) of Form 8-K. Please contact me at 619-704-1310 with any questions. /s/ Jennifer Trowbridge, Esq. Stoecklein Law Group, LLP 2
